Citation Nr: 0011946	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  99-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension.

2.  Entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1946 to June 1947.
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for coronary artery disease and hypertension, and 
for a kidney condition.  The veteran submitted a notice of 
disagreement in August 1998, and the RO issued a statement of 
the case in September 1998.  The veteran submitted a 
substantive appeal in December 1998.


REMAND

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records are unavailable 
and may have been destroyed by fire.

Statements of the veteran in the claims folder are to the 
effect that he slipped and fell while boarding ship for 
overseas duty in September 1946; two days later he developed 
an awful sharp pain in his lower groin area, and was carried 
on a stretcher to sick bay.  When the ship arrived in Europe, 
the veteran was taken by ambulance to the 82d Airborne 
Division Hospital in Leghorn, Italy.  The veteran states that 
he was told that he had a problem with his kidney.  He was 
released from the hospital in November 1946, and returned to 
his duty station with the 512 Army Postal Unit at Leghorn, 
Italy.

Service department records show that the veteran departed the 
continental United States on September 30, 1946, and arrived 
in Europe on October 13, 1946.

Post-service medical records show that the veteran was 
treated for hypertension in 1949, and reported at that time 
that high blood pressure had been found while he was in 
military service.

The only service medical records in the claims folder are a 
few morning reports, reflecting that the veteran reported to 
sick call but showing no diagnosis; nor do these records 
reflect any injury.

Since the veteran claims to have been hospitalized in 
service, and since in a claim of service connection 
development for complete service medical records must precede 
any determination of well groundedness, a specific attempt to 
obtain records regarding the veteran's period of 
hospitalization in Italy must be made.  See, e.g., Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

Accordingly, it is the judgment of the Board that an attempt 
should be made to obtain the veteran's hospital CLINICAL 
records; if unsuccessful, the veteran should be notified of 
any deficiency in obtaining the records.

In view of the above, the case is remanded for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for coronary artery disease and 
hypertension, and for a kidney condition 
(there is currently no medical diagnosis 
of a kidney disease in the record), since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should request hospital 
CLINICAL records of the veteran's 
treatment from October 13, 1946, to some 
time in November 1946 at the 82nd 
Airborne Division Hospital in Leghorn, 
Italy.  See VA Adjudication Procedure 
Manual M21-1, Part III, para. 4.17e.  The 
veteran should be notified of any 
deficiency in obtaining the records.

3.  The RO should then review the 
veteran's claims for service connection 
for coronary artery disease and 
hypertension, and for a kidney condition.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


